NOTE: This order is nonprecedential
United States Court of AppeaIs for
the Federal Circuit
CROSS MATCH TECHNOLOGIES, INC.,
Appellant, l
v.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND 7
SUPREMA, INC. AND MENTAL]X, INC.,
Intervenors. ‘
2012-1026, -1124
On appeal from the United States Internationa1 Trade
Commission in Investigation No. 337-TA-720.
ON MOTION
ORDER
Suprema, Inc. and Mentalix, Inc. move without
opposition for leave to intervene Cross Match Techno1og‘ies,
Inc. moves without opposition to consolidate appeal no.
2012-1124 with Cross Match’s appeal no. 2012-1026. CroSs
Match moves without opposition for an extension of time,

CROSS MATCH TECH V. ITC 2
extension of time, until February 29, 2012, to file its initial
brief
Upon consideration thereof,
IT ls ORDERE1) THA'r:
The motions are granted The revised official caption
is reflected above.
F0R THE CoURT
 3 1  /s/ Jan Horbal_v t
Date J an Horbaly _
Clerk
FILED
cc: Maximilian A. Grant, Esq. 05
Clint A. Gerdine, Esq.
Darry1M. W0o, Esq. JAN 31 2012
819 am 1+0asA1v
cLERK
/